United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WHITE CITY DOMICILARY, White City, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0976
Issued: January 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2018 appellant filed a timely appeal from a March 22, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted employment-related asbestos exposure.
FACTUAL HISTORY
On January 10, 2017 appellant, then a 64-year-old retired hospital housekeeping officer,
filed an occupational disease claim (Form CA-2) alleging that he developed lung cancer as a result
1

5 U.S.C. § 8101 et seq.

of exposure to asbestos at the employing establishment. He noted that he first became aware of
his claimed condition on July 24, 1985 and of its relationship to his federal employment on
March 2, 2016. Appellant explained that he had not filed his claim within 30 days because he did
not have medical documentation. On the reverse side of the claim form, a supervisor noted that
appellant had retired on April 1, 2016 and the date of last exposure to the conditions alleged to
have caused his condition was October 13, 1985.
By development letter dated April 7, 2017, OWCP noted that appellant had not provided
documentation in support of his claim. It advised him of the type of factual and medical evidence
needed and provided a questionnaire for his completion. OWCP afforded appellant 30 days to
submit the necessary evidence.
In response, appellant submitted factual and medical evidence including a response to the
provided questionnaire.
In a statement dated April 28, 2017, appellant explained that he was exposed to asbestos at
work when he walked to his office down a hallway that was under construction.
In a May 19, 1982 asbestos screening questionnaire, appellant noted asbestos exposure for
eight months at work. He checked “no” to the question of whether he had nonwork asbestos
exposure.
Appellant submitted reports of various diagnostic tests. A July 24, 1985 pulmonary
function study (PFS) reported mild obstructive ventilator defect. A January 29, 1986 x-ray
interpretation revealed a normal chest. A May 15, 1987 PFS revealed evidence of mild diffuse
obstructive disease. A March 14, 2014 computerized tomography (CT) scan revealed a 1.8
centimeter pulmonary nodule, changes of remote granulomatous disease, and findings suspicious
for primary or metastatic neoplasm. A January 21, 2016 CT scan of appellant’s left lung revealed
a left upper nodule had increased in size from 3.66 to 6.91, changes of remote granulomatous
disease, and findings suspicious for distant or regional metastasis.
In an April 10, 2016 surgical report, Dr. Ross Michael Reul, a Board-certified thoracic
surgeon, related that he had performed a lung resection on April 4, 2016.
Dr. Mary Schwartz, a Board-certified pathologist, reported findings of carcinoid tumor and
left lung mass in an April 10, 2016 pathology report. She noted no interstitial fibrosis or
pneumonia was identified in the lung parenchyma away from the tumor.
By decision dated July 20, 2017, OWCP denied appellant’s claim. It found that he had
established that he was exposed to asbestos at work as alleged. However, appellant’s claim was
denied as he failed to submit medical evidence establishing that his diagnosed medical condition
was causally related to the accepted factors of his federal employment.
On August 14, 2017 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative, which was postmarked on August 8, 2017. The oral hearing was
held on January 17, 2017.

2

By decision dated March 22, 2018, OWCP’s hearing representative affirmed the July 20,
2017 decision denying the claim. He found the medical evidence of record was insufficient to
establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5
D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted employment-related asbestos exposure.
Appellant submitted medical reports from his treating physicians which noted his cancer
diagnosis and his lung resection, which was performed on April 4, 2016. However, neither
Dr. Reul nor Dr. Schwartz offered an opinion regarding the cause of the diagnosed cancer.
Therefore, their reports are of no probative value in establishing causal relationship.9
OWCP also received diagnostic test reports. The Board has held, however, that such
reports lack probative value as they do not provide an opinion on causal relationship between the
accepted employment factor(s) and a diagnosed condition(s).10
The Board has previously noted that lung cancer is a very broad diagnosis with many
potential etiologies, but the only etiology claimed as work related by appellant was not noted by
any physician. The lung cancer diagnosis therefore appears to be for a coincidental condition with
several other potential causes not including exposure to asbestos.11 The Board finds that appellant
has not established a diagnosis of asbestos-related lung cancer.
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.12 Neither the fact that appellant’s claimed condition
became apparent during a period of employment, nor his belief that the condition was caused by
his employment, is sufficient to establish causal relationship.13 As appellant has not established
that his lung cancer was causally related to his exposure to asbestos, he has not met his burden of
proof.
On appeal appellant asserts that his lung cancer was due to his asbestos exposure. For the
reasons set forth above, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is of
no probative value on the issue of causal relationship. See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
10

See C.D., Docket No. 17-2011 (issued November 6, 2018).

11

D.M., Docket No. 17-0677 (issued September 13, 2017).

12

See B.A., Docket No. 17-1130 (issued November 24, 2017); S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303
(2007); Donald W. Long, 41 ECAB 142 (1989).
13

G.E., Docket No. 17-1719 (issued February 6, 2018); H.H., Docket No. 16-0897 (issued September 21, 2016).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted employment-related asbestos exposure.
ORDER
IT IS HEREBY ORDERED THAT the March 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

